UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               2/11/2020
                                                                       :
PETER GREENE,                                                          :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :      18-cv-6549 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
CITY OF NEW YORK, et. al.,                                             :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        This case has been randomly reassigned to me for all purposes. It is hereby:

        ORDERED that the post-discovery conference previously scheduled for March 11, 2020
at 11:15 a.m. shall take place at that date and time in Courtroom 15C of the U.S. District Court
for the Southern District of New York, 500 Pearl Street, New York, New York.

         In advance of the conference and no later than February 25, 2020, any party intending to
move for summary judgment shall file on ECF a letter, not to exceed three pages in length,
setting forth the basis for any anticipated summary judgement motion, including the legal
standards and elements governing the claims at issue. Any party intending to oppose that motion
shall file on ECF a letter, not to exceed three pages in length, setting forth anticipated arguments
in opposition by March 3, 2020. The content and timing for any anticipated motions for
summary judgment will be discussed at the March 11, 2020 status conference, as will the timing
for the Joint Pre-Trial Order submission.

        SO ORDERED



Dated: February 11, 2020                                   __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
